PER CURIAM
Employer seeks judicial review of a Workers’ Compensation Board order which awarded claimant permanent total disability. On de novo review, we find that claimant meets the statutory criteria for permanent total disability and therefore affirm.
Employer attempts to argue the issue of whether claimant’s back and neck problems are a compensable consequence of his 1980 industrial injury. That issue was decided adversely to employer in Weyerhaeuser Co. v. Gibson, 60 Or App 226, 656 P2d 964 (1982). Therefore, the only issue for review is whether claimant is permanently and totally disabled.
In view of claimant’s age, his chronic physical problems related to the industrial injury, the lack of present opportunities for the employment of his skills and the futility of requiring a continuing search for work, we agree with the Board’s extent of disability determination.
Affirmed.